Exhibit 10.14

 
Qualex Inc. and Sequoia Media Group, LC
Services Agreement


Date:  September 1, 2007


This Services Agreement (“Agreement”) is entered into by and between the
following Parties:


Sequoia:                 Sequoia Media Group, LC (“Sequioa”)
a Utah limited liability company
11781 Lone Peak Parkway, Suite 270
Draper, Utah 84020


Qualex:                   Qualex Inc. (“Qualex”)
a Delaware corporation
3434 North Duke Street
Durham, NC  27704


who agree to the following:


TERMS AND CONDITIONS


SECTION 1 – INTRODUCTION


Sequoia provides product authoring technology to its Customers that allows the
creation of goods using user digital media and desires to use Qualex as its
preferred fulfillment source for fulfilling Customer Product orders.


Qualex provides product fulfillment services for the digital imaging industry
and desires to work with Sequoia to be its preferred fulfillment partner for the
fulfilling Customer Product orders.


This Agreement relates to and governs only specifically identified customers of
Sequoia for which the Parties agree Qualex will provide fulfillment
services.  This Agreement does not govern customer relationships Qualex has
independent of Sequoia which are governed pursuant to a separate “Distribution
and Production License Agreement.”


SECTION 2 – DEFINITIONS


The following terms have the defined meanings for purposes of this Agreement.


2.1           “Agreement” means this Services Agreement entered into between the
Parties.


2.2           “Confidential Information” means all information, documentation,
materials, technology, intellectual property, and business and marketing plans
and data belonging to a Disclosing Party, or to any third party who disclosed
such information to the Disclosing Party in confidence, and which the Disclosing
Party makes available to the Receiving Party in oral, written, electronic, or
other format which is identified at the time of disclosure as confidential or at
any time within 30 days of disclosure, or which the Receiving Party knows, or
reasonably should know, would likely be considered confidential by the
Disclosing Party, including but not limited to information relating or
pertaining to the Disclosing Party’s business, projects, products, customers,
trade secrets, business and marketing plans, financial information, or
unpublished know-how, whether patented or un-patented.


2.3           “Customers” mean end-users to whom Products are sold by Sequoia
directly or through third-party vendor relationships.


2.4           “Disclosing Party” means the party as defined in Section 8.1.


2.5           “Effective Date” means the date all Parties sign this Agreement.


2.6           “Fulfillment Equipment” means the hardware, software, and assembly
equipment necessary to produce DVDs.


2.7           “Fulfillment System” means the system used by Qualex including the
Fulfillment Equipment and Qualex facilities to produce Products.
 
 
1

--------------------------------------------------------------------------------

 


2.8           “Indemnified Party” means the party as defined in Section 7.1.


2.9           “Indemnifying Party” means the party as defined in Section 7.1.


2.10           “ICS” means interface control specifications as outlined in
Exhibit B.


2.11           “Party” and “Parties” means the entities who are parties to this
Agreement.


2.12           “Products” means multimedia presentations or print products
produced by the Production Software and provided to Customers on DVD or on or
through other acceptable digital media or the Internet.


2.13           “Production Software” means Sequoia’s proprietary software
including computer programs, templates, and stock media for producing Products
specified in this Agreement.


2.14           “Receiving Party” means the party as defined in Section 8.1.


2.15           “Services” means fulfillment Services provided by Qualex to
produce Products for Customers.


2.16           “Service Fees” means payment to be made by Sequoia to Qualex for
the production of Products by Qualex for Customers.


2.17           “Term” means August 1, 2007 through September 30, 2009, subject
to extension from year-to-year upon written notice provided by either party to
the other at least 60 days prior to the end of the then current term, and
subject to early termination as provided herein.


SECTION 2 –SERVICES AND DEPLOYMENT


2.1           Services.  The Parties will jointly collaborate to deploy the
necessary hardware, software, and fulfillment equipment as set forth in the
Deployment Plan attached as Exhibit A to allow Qualex to begin fulfilling
Products for and on behalf of Sequoia.


2.2           Collaboration.  The Parties will jointly collaborate on the ICS
attached as Exhibit B to allow Sequoia to pass orders to Qualex for
fulfillment.  If a revision to or new version of the ICS is developed, both
parties will adjust the implementation to comply with the revised or new version
within 30 days of its development.


2.3           Fulfillment Equipment.  Qualex will purchase the Fulfillment
Equipment from Sequoia as set forth in Exhibit C to be able to fulfill DVD’s for
Sequoia’s Customers.  Sequoia will provide technical support for the Fulfillment
Equipment as specified in the service level agreement attached hereto as Exhibit
D.


2.4           Order Transfer and Fulfillment.  The ICS shall be designed to
collect order information for the Products in the format specified in the ICS
and to provide Qualex with all order information together with the applicable
digital files or digital images.  In addition to any other requirements set
forth in the ICS or this Agreement, all orders transmitted to Qualex for
fulfillment will contain:  (i) the total retail price of the Products specified
in the order; (ii) the customer specified address to which Qualex is to ship the
Products, which address shall be within the fifty states of the United States
and the District of Columbia; and (iii) the specified mode of shipment.  Qualex
will make available to Sequoia order status feedback in accordance with the
ICS.  Sequoia or its Customer shall collect all amounts due for
Products.  Qualex shall have no obligation to collect any amounts due from the
customer.


2.5           New Products.  If any of the Products or any new products that
Sequoia desires to offer to its Customers require Qualex to develop and
implement new or modified supply relationships, production processes, and
shipment procedures, Qualex shall provide Sequoia with a written proposal for
such work, which proposal shall include: (i) a description of the services,
functions and responsibilities Qualex anticipates performing in connection with
such work; (ii) a description of any additional obligations of Sequoia required
for Qualex to perform such work; (iii) a schedule for commencing and completing
such work; (iv) Qualex’s prospective fees for such work; (v) any new service
levels applicable to such work; and (vi) such other information as requested by
Sequoia.  New Products or initiatives must be mutually agreed to and documented
by an executed amendment to this Agreement.
 
 
2

--------------------------------------------------------------------------------

 


2.6           Inspection Right.  Sequoia has the right to inspect the Products
at anytime upon reasonable notice to Qualex subject to the documented Product
specification and fulfillment procedures required by this Agreement.  Sequoia
may stop the processing and production of the Products at any time upon
reasonable notice to Qualex for the purposes of changing the Product
specifications, the Product packaging, or the processing and production steps
for the Products at the direction of any Customer, subject to the payment
obligations set forth in Section 2.5 for new Products and procedures.


SECTION 3 – QUALEX OBLIGATIONS AND RESPONSIBILITIES


The obligations of Qualex with regard to the this Agreement include the
following:


3.1           Receiving Orders.  Qualex agrees to receive and accept electronic
orders and images from Sequoia in a format and in a manner specified in the
ICS.  All costs associated with Vendor’s ability to adapt to SMG’s formatting
specifications will be borne by Qualex.  Qualex will provide fulfillment
services only with respect to digital files that have been provided in
compliance with the ICS and shall have no responsibility for digital files lost
in transit.  If an order is rejected due to a failure of the order to comply
with ICS, Qualex will provide Sequoia with notification of such
rejection.  Qualex shall have no responsibility for archiving or storing digital
files transmitted to it by Sequoia and may delete all such digital files from
the Qualex infrastructure upon shipment of the associated Product(s).


3.2           Security.  Qualex agrees to abide by Sequoia’s policies and
procedures regarding security of Sequoia’s equipment and software at Qualex
facilities.


3.3           Branding and Identifiers.  Products produced by Qualex for
Customers shall not be branded in any manner with the Qualex or Kodak brand
unless expressly agreed otherwise in writing for specific Customers.  Shipping
packages will have a label displaying the Sequoia or Customer information,
including any the customer name address, and logo as provided by Sequoia with
the order.  Marketing materials or stuffers requiring insertion into orders
produced by Qualex must be provided by Sequoia.  Qualex will charge a per order
fee for the insertion of marketing materials or stuffers as agreed upon by the
parties.  Qualex will not reference any Customer as a Qualex customer for
Sequoia Product Fulfillment without Sequoia’s express written consent.


3.4           Harmful Material.  Qualex will not be obligated to process or ship
any version of any image or digital file that Qualex reasonably deems to be
harmful, obscene, illegal or infringing.  If Qualex discovers that a consumer
has submitted a digital video file or an image that Qualex deems to be harmful,
obscene, illegal or infringing, Qualex will inform Sequoia of all orders related
thereto and may notify the appropriate government authorities about such
orders.  Qualex has no responsibility to notify the consumer that the order will
not be processed.


3.5           Service Levels.  Qualex will comply with the following service
level commitments in addition to the service levels set forth in Exhibit E and
any others set forth in this Agreement or any Exhibit hereto:


(a)           Uptime and Downtime Reporting


(i)           Qualex shall maintain a 98.5% uptime for the Qualex Fulfillment
System that receives orders as measured by calendar quarter excluding scheduled
downtime.  Scheduled downtime shall occur between 10 AM and 1 PM, EST, on
Sundays.  In the event that the uptime commitment is not met: (a) it will not be
a grounds for termination except where the uptime is less than 98.5% for more
than two consecutive calendar quarters; and (b) Qualex will investigate the
cause of the failure and taken reasonable steps to address the cause, including
if necessary, by adding additional resources or redundant systems.  The
foregoing sets forth the sole remedies for a failure to meet the uptime
commitment set forth in this sub-section.  Downtime directly related to
Fulfillment Equipment supplied by and serviced by Sequoia shall not be counted
against Qualex’s uptime calculation.


(ii)           Qualex will use commercially reasonable efforts to notify the
Sequoia designated contact within 60 minutes of any known and verified
unscheduled downtime of the Qualex Fulfillment System (apart from scheduled
downtime) and will work continuously and update the status to Sequoia
periodically as new information becomes available until the Qualex Fulfillment
System is back up.  Qualex will notify the Sequoia designated contact within 60
minutes when the Qualex Fulfillment System is restored.
 
 
3

--------------------------------------------------------------------------------

 


(iii)           Components of the Qualex fulfillment operation, where
technically feasible and commercially reasonable, shall be redundant and fault
tolerant for both Qualex’s and the Sequoia’s operations.


(b)           Network Operations.  Prior to or within 30 days of the initial
availability of fulfillment by Qualex, the Parties will meet to review operation
plans, including procedures for detecting, reporting, and troubleshooting errors
in the fulfillment system.


(c)           Technical Support


(i)           Qualex will provide technical support to Sequoia with respect to
order inquires.  Qualex will designate a customer support manager who shall be
responsible for all co-ordination on consumer orders between Qualex and Sequoia,
and a specific monitored e-mail address for use by Sequoia.  Qualex technical
support will be available during the hours of 9:00 a.m. to 5:00 p.m. (local
time) from Monday to Friday, excluding Qualex’s company holidays.  This support
will be provided through telephone, e-mail and other appropriate means of
communication.


(ii)           Qualex will make all commercially reasonable efforts to resolve
Severity 1 issues, as this term is defined below, prior to the end of the next
business day following receipt of the request. Qualex will make all commercially
reasonable efforts to resolve Severity 2 issues in a timely manner. Qualex will
consider Severity 3 issues as part of its ongoing programming improvements and
Service functionality development.


·  
Severity 1: The Qualex Fulfillment System does not allow Sequoia to submit and
process orders for fulfillment in the manner supported at the level of the
running production version and feature set immediately prior to the Qualex
Fulfillment System failure.  No reasonable work around exists and the feature is
critical to fulfillment.



·  
Severity 2: The Qualex Fulfillment System allows orders to be submitted and
processed however other Qualex Fulfillment System features do not function in
the manner supported at the level of the running production version and feature
set immediately prior to the Qualex Fulfillment System failure, but a reasonable
work around exists or the feature is not critical;



·  
Severity 3: Enhancement request and requests for information that are requested
to improve future versions of the system.



(iii)           Qualex shall provide a principal point of contact for the
communication of bugs and errors to Sequoia and for the receipt of bug and error
fixes work around and updates, if any.


3.2           Shipping.  Qualex will fulfill and ship products to all accounts
of Sequoia via Sequoia selected carrier and method including, but not limited
to, UPS, FedEx, DHL, US Mail or other identified shippers and such carriers
applicable methods such as ground, next day, two day, priority, etc.  All
shipping costs will be the responsibility of Sequoia. Vendor shall meet or
exceed the turn around times outlined in the service level requirements
specified in Exhibit E, and shall report to Sequoia all tracking information and
dates of product shipment as required by Sequoia.


SECTION 4 – SEQUOIA OBLIGATIONS AND RESPONSIBILITIES


The obligations of Sequoia with regard to this Agreement include the following:


4.1           Technical Support.  Sequoia will provide technical support to
Qualex’s with respect to the Production Software and Fulfillment
Equipment.  Qualex’s technical support personnel who receive this support from
Sequoia must be knowledgeable and technically competent.  This technical support
will be available during the hours of 9:00 a.m. to 5:00 p.m. (Mountain Standard
Time) from Monday to Friday, excluding Sequoia’s company holidays.  This support
will be provided through telephone, e-mail and other appropriate means of
communication.  (See Exhibit D for Sequoia’s service level agreement.)
 
 
4

--------------------------------------------------------------------------------

 


4.2           Copyright.  All Products created with the Production Software are
and remain the copyrighted works of Sequoia, with all rights reserved, and the
right to reproduce, duplicate and retain original copyrighted Products belongs
exclusively to Sequoia.  All images supplied by any Customer remain the
copyrighted work of such entity or person and do not become the copyrighted
works of any other party.


4.3           Compliance.  Sequoia agrees to abide by all federal, state, and
local laws and regulations governing distribution and exporting of the
Production Software including, without limitation, truth in advertising laws,
business opportunity statutes, U.S. Federal Trade Commission, and U.S. Patent
and Trademark statutes in its marketing, distributing, and selling efforts.


4.4           Preferred Partner.  For the term of this Agreement, Sequoia agrees
to present Qualex as its preferred partner of choice to fulfill Products for
Sequoia’ customers and potential customers, and to exclusively use Qualex for
all fulfillment for each of Sequoia’s Customers where any such Customer does not
specifically require fulfillment not be handled by Qualex.  Sequoia will
maintain the right to fulfill a maximum of 500 Product orders per day at its
sole discretion, and will assist Qualex with orders received by Qualex beyond
Qualex’s ability to fulfill such orders as requested by Qualex whenever
possible.


4.5           Licenses and Fees.  Sequoia will be solely responsible to pay all
third party royalties, licenses and fees associated with the creation,
production and distribution of the Production Software and Products.
 


SECTION 5 – PAYMENTS


5.1           Service Fees.  Sequoia will pay Qualex Service Fees according to
the pricing schedules set forth in Exhibit A.  Qualex will invoice Sequoia at
the end of each month for all Services performed during that month and provide a
report outlining the type and number of Products and copies made for which
Service Fees are due.  The payment terms will be net 20 days End of Month
regardless of holidays or weekends.  Payment must be received in the Qualex
lockbox within 30 days after the end of the month in which the sale of Services
occurs.  The current Qualex lockbox address is Qualex Inc., 1945 Solutions
Center, Chicago, IL 60677-1009.  Qualex will provide Sequoia with at least 30
days written notice prior to the effective date of any change in the address for
payment.  The parties will exchange necessary payment details upon contract
signature.  All payments are to be made in US dollars.  Payment will not be
contingent upon Sequoia’s receipt of proof of delivery for the Services, and
Sequoia will not make any deductions or setoffs from the amounts billed unless
mutually agreed in writing by both parties.  For the purposes of this agreement,
invoices, monthly statements, and electronically generated acknowledgements for
each order will constitute proof of shipment.


5.2           Price Changes.  After the first six months of the Agreement Term,
Qualex may increase the prices for product fulfillment at any time upon at least
90 days written notice to Sequoia provided that the increase be made only to the
extent such increases are directly related to increases in Qualex’s costs that
are beyond the reasonable ability of Qualex to control.  Qualex also agrees to
reduce the prices for product fulfillment immediately in the amount of and to
the extent Qualex receives price reductions for raw materials used to product
Products.  Qualex may also increase the pricing for USPS Shipping and Handling
Rates or for Express Shipping and Handling Rates as set forth in Exhibit F at
any time upon 30 days written notice to Sequoia, provided that the increase be
made only to the extent such increases are directly related to increases in
Qualex’s costs that are beyond the reasonable ability of Qualex to control.


5.4           Returns.  In the case of Products returned by the consumer to
Sequoia due to:  (i) dissatisfaction in Product quality resulting from a Qualex
mistake; or (ii) other Qualex mistake (wrong order, etc.), Qualex will
re-process the Products without additional cost above the original cost of the
Order.  In such case, Sequoia is still responsible for payment to Qualex of the
original wholesale cost of processing the Order.  In the case of:  (y) Products
returned to Sequoia due to a Sequoia mistake or consumer mistake; or (z)
Products not received by a consumer due to a Sequoia mistake or consumer
mistake, Qualex will re-process the Products for an additional charge equal to
the original wholesale cost of the Order.  SMG mistakes or consumer mistakes
shall include but not be limited to, consumer dissatisfaction with Products due
to unexpected results from the consumer’s use of Sequoia’s Production Software
or rendering process.
 
 
5

--------------------------------------------------------------------------------

 


SECTION 6 – INTELLECTUAL PROPERTY AND PROTECTION OF LICENSED SOFTWARE


6.1           Property Ownership.  The Production Software, Fulfillment
Equipment software, copyrights, patent rights and intellectual property used in
the Production Software are and shall be owned by Sequoia.


6.2           Protection of Production Software.  Sequoia shall deploy source
code reasonably necessary to launch the Production Software.  Qualex shall not
decompile, disassemble or reverse engineer any Production Software or attempt to
discover or reproduce any such source code.  Qualex shall not modify any
Production Software or create any derivative work based on any Production
Software or use any Confidential Information to create, derive or develop any
other products, computer programs or services, except as permitted by Sequoia in
writing.  If Qualex creates any derivative work directly associated with
Sequoia’s intellectual property, then Qualex agrees to assign and hereby assigns
to Sequoia all of its rights to such derivative work.


6.3           Customer and Consumer Information.  As between Qualex and Sequoia,
Sequoia will own all Customer and consumer information associated with
fulfillment of orders Sequoia orders.  Qualex will have the right to use such
consumer information only as it relates to the fulfillment and delivery of the
Products and solely for such purpose.  Qualex will not retain any of the
consumer information contained in the orders submitted by Sequoia after the
Orders have been fulfilled and shipped.


SECTION 7 – INDEMNIFICATION, WARRANTIES, DISCLAIMERS AND LIMITATIONS


7.1           Indemnification.  Each party (“Indemnifying Party”) agrees to
indemnify, defend and hold the other party (“Indemnified Party”) harmless, and
such other party’s directors, officers, employees and agents, and defend any
action brought against same with respect to any claim, demand, cause of action,
debt or liability, including reasonable attorney fees, to the extent that such
action is based upon a claim that: (a) if true, would constitute a breach of any
of the Indemnifying Party’s representations, warranties, or agreements
hereunder; (b) arises out of the Indemnifying Party’s negligence or willful
misconduct, or (c) any of the content of the creative work product that the
Indemnifying Party provided or other material infringes or violates any rights
of third parties, including, without limitations, rights of publicity, rights of
privacy, patents, copyrights, trade secrets and or/licenses.


(a)           Nature of Indemnification.  The Indemnifying Party shall defend
the Indemnified Party against all claims described above and shall pay for the
cost of such defense, including attorneys’ fees.  The Indemnifying Party shall
pay all monetary judgments, costs and attorneys’ fees awarded to any third party
for such claims.  The Indemnifying Party shall pay any payments made to settle
any such claims, provided the settlement is approved in writing by the
Indemnified Party.


(b)           Indemnification Requirements.  The Indemnified Party must promptly
inform the Indemnifying Party in writing of any such claims upon receipt of
notice of the claim or allegation of such claim.  The Indemnified Party must
give the Indemnifying Party the right to control the defense and settlement of
the claim and any lawsuit or arbitration based thereon.  The Indemnified Party
must reasonably cooperate with the Indemnifying Party in the defense and
settlement of such claim and such lawsuit or arbitration.  The Indemnified Party
shall have the right at its own cost and expense to participate in the defense
of any such claim through counsel of its own choosing who shall serve as
co-counsel with counsel designated by the Indemnifying Party.  Such right shall
not negate the Indemnifying Party’s right to control the defense and settlement
of the claim; provided, however, the Indemnifying Party shall not settle any
claim without the prior written consent of the Indemnified Party (which consent
shall not be unreasonably withheld or delayed) if and to the extent the
settlement requires the Indemnified Party to agree to restrictions or
obligations other than to cease use, distribution, and copying or other
infringement of intellectual property.


7.2           Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY WARRANTY OR REPRESENTATION TO THE OTHER PARTY.  ALL
IMPLIED WARRANTIES, INCLUDING THOSE OF NONINFRINGEMENT, MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE, ARE DISCLAIMED AND EXCLUDED.


7.3           Limitation on Liability. EXCEPT FOR THE RIGHTS OF INDEMNITY SET
FORTH IN SECTION 7.1 ABOVE, IN NO EVENT SHALL EITHER PARTY’S AGGREGATE LIABILITY
ARISING FROM OR RELATING TO THIS AGREEMENT OR LICENSED SOFTWARE (REGARDLESS OF
THE FORM OF ACTION - E.G. CONTRACT, WARRANTY, TORT, MALPRACTICE, AND/OR
OTHERWISE) EXCEED THE AMOUNT ACTUALLY PAID BY QUALEX TO SEQUOIA UNDER THIS
AGREEMENT.  IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY CONSEQUENTIAL,
SPECIAL, INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES, OR ANY LOSS OF DATA,
SOFTWARE, PROFITS, REVENUE, OR BUSINESS, EVEN IF THE OTHER PARTY HAS BEEN
ADVISED OF THE POSSIBILITY THEREOF.  EACH PARTY SHALL LIMIT CONSUMER CLAIMS FOR
LOSSES AT $100 PER ORDER OR THE ACTUAL COST OF SUCH ORDER.
 
 
6

--------------------------------------------------------------------------------

 


SECTION 8 – CONFIDENTIAL INFORMATION


8.1           Confidential Information.  Each Party may, from time to time,
disclose or make available to the other Party (the “Receiving Party”) non-public
confidential and/or proprietary data, information and materials in any format
belonging to the disclosing Party (“Disclosing Party”), or to a Third Party that
disclosed such information to the Disclosing Party in confidence, which the
Receiving Party knows, or reasonably should know, would be considered
confidential by the Disclosing Party. For the avoidance of doubt, (i) Company’s
Confidential Information shall include, but is not limited to, any software,
technology, Intellectual Property, devices, financial data, customer data,
marketing plans, employees, former employees, suppliers and/or clients, and any
and all data, information, and materials related thereto, and (ii) Sequoia’s
Confidential Information includes the Production Software delivered to Company,
and (ii) the Products (excluding photo images).


8.2           Obligation of Confidentiality.  The Receiving Party shall keep and
maintain in confidence all Confidential Information of the Disclosing
Party.  Without limiting the foregoing, the Receiving Party shall take all
precautions that it employs to protect its own Confidential Information but in
no event use less than reasonable care to prevent the unauthorized disclosure of
any part of the Disclosing Party’s Confidential Information. The Receiving Party
shall (i) not copy or use the Disclosing Party’s Confidential Information, in
whole or in part, except as required to perform pursuant to this Agreement, (ii)
limit the use and circulation of the Disclosing Party’s Confidential Information
within its organization, (iii) disclose such Confidential Information only to
employees that need to know such information to effectively perform pursuit to
this Agreement, (iv) disclose the Disclosing Party’s Confidential Information to
its independent contractors provided that the Receiving Party has a written
agreement in effect with such contractor that provides for an assignment of
inventions and rights in work product and the protection of the confidential
information and proprietary information of the Receiving Party and any Third
Parties in a manner consistent with the requirements hereof, and only to the
extent necessary to perform in accordance with this Agreement. Each Party shall
be responsible to the other Party hereunder for any unauthorized disclosure or
other breach of this Agreement by its employees, agents or independent
contractors.


8.3           Survival.  With respect to trade secrets and other intellectual
property rights, the obligations set forth in this Section shall commence on the
Effective Date and continue for so long as such trade secrets and intellectual
property rights retain their protected status under applicable law. With respect
to all other Confidential Information, the obligations set forth in this
Agreement will commence on the Effective Date and continue for a period of five
years after termination of the Parties’ relationship.


8.4           Exclusions.  The obligations set forth herein shall not, however,
apply to data, information or materials that: (i) is generally known and
available to the public, except where such knowledge or availability is the
result of unauthorized disclosure by the Receiving Party; (ii) is already in the
Receiving Party's possession without an obligation of confidentiality prior to
disclosure in connection with this Agreement; (iii) is rightfully disclosed to
the Receiving Party without a similar restriction by a Third Party who has the
right to make such disclosure; (iv) is independently developed by the Receiving
Party and not derived from the Confidential Information; or (v) is required to
be disclosed by the Receiving Party by law, regulation, court order or other
legal process.


8.5           Other Disclosures.  The Receiving Party may, without breach of
this Agreement, disclose Confidential Information to the government as a result
of an order entered by a court of competent jurisdiction or in response to a
lawful subpoena or request for information from a party to litigation or by an
agency of the United States or any U.S. state government. However, the Receiving
Party shall make no disclosure pursuant to this provision without giving prior
written notice to the Disclosing Party of the governmental requirement or court
order so that the Disclosing Party has a reasonable opportunity to obtain a
protective order from a court of law.


8.6           Non-Disclosure Agreement.  The Parties agree that any
Non-Disclosure Agreement between them prior to the date of this Agreement will
remain in full force and effect, but shall only cover disclosures of
Confidential Information made prior to the Effective Date. This Section 8 shall
cover any disclosures of Confidential Information made on or subsequent to the
Effective Date.
 
 
7

--------------------------------------------------------------------------------

 


SECTION 9 – SPECIAL PROVISIONS


9.2           Source Code. Sequoia has no obligation to provide to Qualex any
source code or any programming documentation, confidential technical
information, or proprietary software materials, tools, or utilities.  However,
if and to the extent any of the foregoing are provided to Qualex, they shall be
deemed Confidential Information and shall not be disclosed, distributed or
licensed by Qualex, Clients, Customers, or others.


9.3           Trademarks.  Nothing in this Agreement grants to either Party the
right to use any trademark or service mark or commercial symbol or logo of the
other Party except as expressly provided in this Agreement.


9.4           Export Act.  Sequoia hereby warrants and certifies that no part of
the Production Software or any related data, item or product will be made
available or exported by Sequoia or its Customers to any country in
contravention of any applicable law or regulation of the United States,
including the Export Administration Act of 1979 and regulations relating
thereto.  This Agreement and the licenses under this Agreement are subject to
all applicable United States laws and regulations.


SECTION 10 – TERM AND TERMINATION


10.1           Term of Agreement.  The initial Term of this Agreement shall be
from August 1, 2007 through September 30, 2009, subject to extension from
year-to-year upon written notice provided by either party to the other at least
60 days prior to the end of the then current term, and subject to early
termination as provided herein.  This Agreement is also subject to termination
at any time in accordance with Section 10.2 and 10.3 below.


10.2           Breach.  If a Party materially breaches this Agreement and fails
to cure such breach within 30 days of written notice of such breach, then the
other Party may terminate this Agreement.   Notwithstanding the forgoing, each
party agrees to work in good faith to affect a cure for any potential
breach.  The right to terminate shall be in addition to, and shall in no way
limit, the other remedies, damages and relief to which the other Party may be
entitled.  The other Party is not required to terminate this Agreement for such
uncured breach and is still entitled to its remedies, damages and other relief
for the breach. In the event Qualex does not meet the implementation
requirements set forth herein and Sequoia terminates this Agreement, Sequoia
shall grant a limited license to Qualex to continue to use the then currently
deployed Production Software which has been installed on any point of
distribution upon the same terms and conditions as set forth in this Agreement.


10.3           Effect of Termination.  Upon termination of this Agreement for
any reason, Sequoia shall have no further obligation to use Qualex for Product
fulfillment, and Qualex shall have no further obligations under this Agreement
to continue to fulfill Products for Sequoia other than for orders received by
Qualex before the termination date.


SECTION 11 – GENERAL PROVISIONS


11.1           Governing Law.  This Agreement shall be governed by and enforced
in accordance with the laws of the State of Utah.


11.2           Entire Agreement.  This Agreement and the Exhibits hereto and a
separate “Distribution and Production License Agreement” between the parties
represent; (i) the entire agreement between the Parties relating to the parties
relationship, (ii) supersedes all prior agreements, understandings, letters,
representations and warranties relating to the subject matter of this Agreement,
whether written or oral, and (iii) may only be amended by a writing signed by
duly authorized representatives of both Parties.


11.3           Assignment. In the absence of the other Party’s advance written
consent, neither Party shall have the right or the power to assign or transfer
this Agreement by assignment, merger, or otherwise to any third party except a
third party who acquires substantially all of the business assets of such
assigning Party and who assumes all of the rights and obligations under this
Agreement.


11.4           Points of Contact.  For convenience only, and not as a material
term of this Agreement, Sequoia and Qualex will each maintain an identified
primary contact.  The contact is intended to facilitate the communications
between the parties and to make such communications more efficient and
effective.  The Parties will keep each other informed as to the contact and his
or her telephone numbers, e-mail addresses, and other relevant contact
information.
 
 
8

--------------------------------------------------------------------------------

 


11.5           Notices.  All notices and consents permitted or required under
this Agreement must be in writing and shall be delivered in person, by first
class, priority or express mail, by registered or certified mail, or by
commercial courier (e.g., Federal Express or U.P.S.) to the other Party at the
address set forth at the beginning of this Agreement or such substitute business
address as either Party may specify by written notice for itself.  All notices
shall be effective upon receipt.


11.6           Headings.  Section and paragraph headings used herein are for
convenience only and shall not be used to broaden or limit this Agreement.


11.7           Severability.  If any provision in this Agreement is invalid or
unenforceable, such provision shall be construed, limited, or if necessary,
severed to the extent necessary to eliminate such invalidity or
unenforceability, and all other provisions of this Agreement shall remain in
effect.


11.7           Dispute Resolution.  In the event of any dispute (each, a
“Dispute”) between the Parties in connection with the performance of this
Agreement, the responsible Primary Contact representing each Party will
negotiate in good faith to attempt to resolve such Dispute. If such Primary
Contacts do not resolve the Dispute within 30 days from the commencement of such
discussions, then senior executives designated by each Party will meet and
attempt in good faith to reach resolution. Such senior executives shall have at
least 60 days from the expiration of the previous 30 day period to resolve the
Dispute. The Parties must complete the foregoing dispute resolution process
before serving written notice on the other Party alleging a material breach of
this Agreement in accordance with Section 10.2, provided however; the Parties
acknowledge and agree that not every Dispute will rise to the level of a
material breach.


11.8           Jurisdiction and Forum Selection.  Any controversy, claim or
dispute among the parties hereto arising out of or related to this Agreement or
the breach hereto, which cannot be settled amicably by the parties, shall be
submitted for mediation in the State of Utah.  In the event mediation is
unsuccessful, the parties consent to the exclusive jurisdiction of an
appropriate court within Salt Lake County, State of Utah, to hear and decide any
controversy, claim, or dispute hereunder.  The prevailing party in any legal
action shall be entitled to recover its reasonable attorney’s fees and costs, as
determined by the trial court.


11.9           Relationship.  Neither Party is the partner, joint venturer,
agent or representative of the other Party.  Each Party is an independent
contractor.  There is no employment relationship between the Parties.  Neither
Party has the authority to make any representations or warranties or incur any
obligations or liabilities on behalf of the other Party.  Neither Party shall
make any representation to a third party inconsistent with this Section.


11.10           Construction.  This Agreement represents the wording selected by
the Parties to define their agreement and no rule of strict construction shall
apply against either Party.  Whenever the context reasonably permits, the
singular shall include the plural, the plural shall include the singular, and
the whole shall include any part thereof.


11.11           Waiver.  Any waiver of, or promise not to enforce, any right
under this Agreement shall not be enforceable unless evidenced by a writing
signed by the Party making said waiver or promise.


11.12           Successors.  This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective permitted successors and
assigns.


11.13           Execution.  This Agreement may be executed in any number of
duplicate counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.  The persons
signing below represent that they are duly authorized to execute this Agreement
for and on behalf of the Party for whom they are signing.


11.14           Terms.  Terms identified by initial capital letters throughout
the Agreement, shall have the specific meanings set forth in Section 2
–  DEFINITIONS of this Agreement
 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.
 
SEQUOIA MEDIA GROUP, LLC
 
QUALEX INC
              By: 
/s/Edward B. Paulsen  
  By:
/s/ Mark J. DeSimone 
   
 
   
 
  Name:
Edward B. Paulsen
  Name:
Mark J. DeSimone
              Title: Chief Operating Officer       Title:  President           
    Date: 10/08/07     Date:  10/9/07   

 
 
 
 
 
 
 
 
 
 
 
10